Name: Commission Regulation (EC) No 1237/98 of 15 June 1998 fixing the import duties in the cereals sector
 Type: Regulation
 Subject Matter: EU finance;  trade;  America;  free movement of capital;  plant product
 Date Published: nan

 EN Official Journal of the European Communities16. 6. 98 L 170/9 COMMISSION REGULATION (EC) No 1237/98 of 15 June 1998 fixing the import duties in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1249/ 96 of 28 June 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards import duties in the cereals sector (3), as last amended by Regulation (EC) No 2092/97 (4), and in particular Article 2 (1) thereof, Whereas Article 10 of Regulation (EEC) No 1766/92 provides that the rates of duty in the Common Customs Tariff are to be charged on import of the products referred to in Article 1 of that Regulation; whereas, however, in the case of the products referred to in para- graph 2 of that Article, the import duty is to be equal to the intervention price valid for such products on importation and increased by 55 %, minus the cif import price applicable to the consignment in question; Whereas, pursuant to Article 10 (3) of Regulation (EEC) No 1766/92, the cif import prices are calculated on the basis of the representative prices for the product in ques- tion on the world market; Whereas Regulation (EC) No 1249/96 lays down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards import duties in the cereals sector; Whereas the import duties are applicable until new duties are fixed and enter into force; whereas they also remain in force in cases where no quotation is available for the reference exchange referred to in Annex II to Regulation (EC) No 1249/96 during the two weeks preceding the next periodical fixing; Whereas, in order to allow the import duty system to function normally, the representative market rates recorded during a reference period should be used for calculating the duties; Whereas application of Regulation (EC) No 1249/96 results in import duties being fixed as set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The import duties in the cereals sector referred to in Article 10 (2) of Regulation (EEC) No 1766/92 shall be those fixed in Annex I to this Regulation on the basis of the information given in Annex II. Article 2 This Regulation shall enter into force on 16 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 161, 29. 6. 1996, p. 125. (4) OJ L 292, 25. 10. 1997, p. 10. EN Official Journal of the European Communities 16. 6. 98L 170/10 ANNEX I Import duties for the products listed in Article 10 (2) of Regulation (EEC) No 1766/92 CN code Description Import duty by land inland waterway or sea from Mediterranean, the Black Sea or Baltic Sea ports (ECU/tonne) Import duty by air or by sea from other ports (2) (ECU/tonne) 1001 10 00 Durum wheat (1) 8,33 0,00 1001 90 91 Common wheat seed 57,02 47,02 1001 90 99 Common high quality wheat other than for sowing (3) 57,02 47,02 medium quality 82,38 72,38 low quality 99,43 89,43 1002 00 00 Rye 107,28 97,28 1003 00 10 Barley, seed 107,28 97,28 1003 00 90 Barley, other (3) 107,28 97,28 1005 10 90 Maize seed other than hybrid 101,50 91,50 1005 90 00 Maize other than seed (3) 101,50 91,50 1007 00 90 Grain sorghum other than hybrids for sowing 107,28 97,28 (1) In the case of durum wheat not meeting the minimum quality requirements referred to in Annex I to Regulation (EC) No 1249/96, the duty applicable is that fixed for low-quality common wheat. (2) For goods arriving in the Community via the Atlantic Ocean or via the Suez Canal (Article 2 (4) of Regulation (EC) No 1249/96), the importer may benefit from a reduction in the duty of: Ã¯ £ § ECU 3 per tonne, where the port of unloading is on the Mediterranean Sea, or Ã¯ £ § ECU 2 per tonne, where the port of unloading is in Ireland, the United Kingdom, Denmark, Sweden, Finland or the Atlantic Coasts of the Iberian Peninsula. (3) The importer may benefit from a flat-rate reduction of ECU 14 or 8 per tonne, where the conditions laid down in Article 2 (5) of Regulation (EC) No 1249/96 are met. EN Official Journal of the European Communities16. 6. 98 L 170/11 ANNEX II Factors for calculating duties (period from 1 June 1998 to 12 June 1998) 1. Averages over the two-week period preceding the day of fixing: Exchange quotations Minneapolis Kansas-City Chicago Chicago Minneapolis Minneapolis Product (% proteins at 12 % humidity) HRS2. 14 % HRW2. 11,5 % SRW2 YC3 HAD2 US barley 2 Quotation (ECU/tonne) 115,92 100,72 93,24 84,04 176,67 (1) 77,72 (1) Gulf premium (ECU/tonne) Ã¯ £ § 10,95 1,38 8,51 Ã¯ £ § Ã¯ £ § Great Lakes premium (ECU/tonne) 12,07 Ã¯ £ § Ã¯ £ § Ã¯ £ § Ã¯ £ § Ã¯ £ § (1) Fob Duluth. 2. Freight/cost: Gulf of Mexico Ã¯ £ § Rotterdam: ECU 11,54 per tonne; Great Lakes Ã¯ £ § Rotterdam: ECU 20,59 per tonne. 3. Subsidy within the meaning of the third paragraph of Article 4 (2) of Regulation (EC) No 1249/96 : ECU 0,00 per tonne (HRW2) : ECU 0,00 per tonne (SRW2).